DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 08/08/2022.
Claims 1, 9, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.



















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 08/08/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finken et al. (USPGP 2019/0279247 A1) hereinafter FINKEN, and further in view of Xie et al. (USPGP 20210199444 A1), hereinafter XIE.

Claim 1:
FINKEN as shown below discloses the following limitations:
a communication circuit configured to: (see at least Figure 2 as well as associated and related text)
request an initial mapping of a region, (see at least Figure 5 as well as associated and related text; paragraphs 0029, 0081, 0095, 0118)
receive a sensor data packet for the region from a particular one of a map generation resource in response to the request for the initial mapping; (see at least paragraphs 0029, 0081, 0095, 0118)
a control circuit, coupled to the communication circuit, configured to: (see at least Figure 11 as well as associated and related text)
compile the high definition map from the sensor data packet; (see at least Figure 1 as well as associated and related text; paragraph 0022)
publish the high definition map, as metric-based content, to a navigation exchange mechanism. (see at least paragraphs 0008,  0037, 0038 )
FINKEN does not specifically disclose … includes providing a high definition map of the region that was unknown prior to the initial mapping.  XIE, however, in at least paragraphs 0052 and 0056 does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FINKEN with the technique of XIE because, “Modern vehicles require accurate navigational systems. A vehicle may eliminate many dangerous unknowns by identifying exactly where the vehicle is on the road in real time, along with its immediate surroundings. A high definition (HD) map may be a crucial component of assisted or automatic driving technology. Vehicles may include many sensors, but an HD map may be the most important tool vehicles use.” (FINKEN: paragraph 0002)  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
FINKEN/XIE discloses the limitations as shown in the rejections above.  FINKEN further discloses the following limitations:
the control circuit is configured to: 
integrate the high definition map into the high definition map database; and 
publish the high definition map database as the metric-based content in exchange for a crypto-currency.
See at least Figures 1, 4 as well as associated and related text; paragraph 0028.

Claim 3:
FINKEN/XIE discloses the limitations as shown in the rejections above.  FINKEN further discloses the control circuit is configured to provide the metric-based content and an application to a device, the autonomous vehicle, the smart vehicle, or a combination thereof.  See at least Figures 1, 4 as well as associated and related text; paragraphs 0024, 0028.

Claim 4:
FINKEN/XIE discloses the limitations as shown in the rejections above.  FINKEN further discloses the control circuit is configured to log the transaction of a crypto-currency in exchange for generating the high definition map, the metric-based content, an application, development of the application, or a combination thereof.  See at least Figures 1, 4 as well as associated and related text; paragraph 0028.


Claim 5:
FINKEN/XIE discloses the limitations as shown in the rejections above.  FINKEN further discloses the control circuit is configured to manage an exchange log including an exchange storage for encryption and distribution by a blockchain support.  See at least Figures 1, 4 as well as associated and related text; paragraph 0028.

Claim 6:
FINKEN/XIE discloses the limitations as shown in the rejections above.  FINKEN further discloses the communication circuit configured to publish the high definition map to a navigation exchange mechanism for use by a device, the autonomous vehicle, the smart vehicle, or a combination thereof.  See at least Figures 1, 4 as well as associated and related text; paragraphs 0024, 0028.

Claim 7:
FINKEN/XIE discloses the limitations as shown in the rejections above.  FINKEN further discloses:
the control circuit is configured to:
accept an application that: 
is based on a developer tool kit, and 
is verified by an application test kit; and
post the application in the navigation exchange mechanism for access by a device, the autonomous vehicle, or the smart vehicle, or a combination thereof.
See at least paragraphs 0027, 0028, 0031, 0037.







Claim 8:
FINKEN/XIE discloses the limitations as shown in the rejections above.  FINKEN further discloses:
the control circuit is configured to:
exchange a crypto-currency for use of an application or the metric-based content by a device, the autonomous vehicle, or the smart vehicle, or a combination thereof; and
distribute the crypto-currency among the map generation resource, an application developer, the navigation exchange mechanism, or a combination thereof.
See at least paragraphs 0027, 0028, 0031, 0037, 0101.

Claims 9-20:
FINKEN/XIE discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 9-20 are not patentably distinct from claims 1-8, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-20 accordingly using the same references and citations as above.  

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Rateb Jabbar et al. “Blockchain for the Internet of Vehicles: A Decentralized IoT Solution for Vehicles Communication Using Ethereum.”  (15 July 2020).  Retrieved online 01/10/2022.  https://www.mdpi.com/1424-8220/20/14/3928/pdf
J. R. Leigh et al. “Identifying and mapping very small (<0.5 km2) mountain glaciers on coarse to high-resolution imagery.” (27 September 2019).  Retrieved online 09/04/2022.  https://www.cambridge.org/core/journals/journal-of-glaciology/article/identifying-and-mapping-very-small-05-km2-mountain-glaciers-on-coarse-to-highresolution-imagery/529CCC9D31118981F96AD85A08CB706E
Barbara PIATTI et al. “WORKSHOP ON CARTOGRAPHY AND NARRATIVES.” (07 November 2011).  Retrieved online 09/04/2022.
https://www.ralphstraumann.ch/downloads/straumann_cartoandnarratives2012.pdf

Foreign Art:
SERIGUCHI, HIDEJI.  “MAP DISPLAY DEVICE.” (JP 07028395 A)
WANG QUAN et al. “ROBUST AND EFFICIENT ALGORITHM FOR VEHICLE POSITIONING AND INFRASTRUCTURE.” (JP 2018/084573 A)
MURAKAMI KENICHI et al. “RANGE IMAGE SENSOR, PROCESSOR AND PROGRAM.” (JP 2014/130086 A)





Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)